Citation Nr: 1818318	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-25 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for bilateral upper and lower peripheral neuropathy.

3.  Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970, to include service in the Republic of Vietnam.  The Appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals on appeal from a September 2011 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (Agency of Original Jurisdiction (AOJ)).

As addressed below, the Appellant has withdrawn from appeal multiple issues.  The Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals and monitoring pending workloads programmed by the Board, reflects that prior to certification the AOJ had closed out the appeals concerning issues of entitlement to a higher initial rating for coronary artery disease, entitlement to a higher initial rating for diabetes mellitus, entitlement to an effective date earlier than April 10, 2007 for the grant of entitlement to service connection for coronary artery disease, and entitlement to an effective date earlier than May 24, 2010 for the grant of entitlement to service connection for diabetes mellitus.  The AOJ, however, did not close out the appeal on the issues of service connection for neuropathy and erectile dysfunction which are formally addressed below.

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

In April 2015 and August 2017 written statements, prior to the promulgation of a decision in the appeal, the Appellant (through her representative) withdrew from appellate review the appeal of the service connection claims for erectile dysfunction and bilateral upper and lower neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for erectile dysfunction have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

2.  The criteria for withdrawal of an appeal of the claim for service connection for bilateral upper and lower neuropathy have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant, or her authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In the present case, in April 2015 and August 2017 written statements, the Appellant, through her representative, withdrew the appeal of the service connection claims for erectile dysfunction and bilateral upper and lower neuropathy.  Accordingly, the Board finds that the Appellant's withdrawal of the claim based on 38 U.S.C. § 1318 was well-informed; thus, the Board no longer has jurisdiction to review those issues, and the appeal, as it pertains specifically to those issues, is dismissed.  38 U.S.C. § 7105.

ORDER

Entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to service connection for bilateral upper and lower neuropathy is dismissed.


REMAND

As for the remaining issue on appeal, entitlement to service connection for the cause of the Veteran's death, additional development is required before appellate adjudication.

The Appellant contends that the Veteran's service-connected coronary artery disease, diabetes mellitus, and posttraumatic stress disorder (PTSD) caused, contributed to, or hastened the Veteran's death both directly as well as secondarily by aggravating the Veteran's hypertension.  The record reflects that the immediate cause of the Veteran's death was cardiopulmonary arrest; and underlying causes were peritonitis secondary to colon fistula and hypertension.  See Death Certificate.

In May 2014, a VA examiner reviewed the claims file and opined that the Veteran's service-connected disabilities did not likely contribute to or hasten the Veteran's death.  The examiner noted there was no mention of an ischemic event in the claims file.

The Appellant, through her representative, contends that the AOJ did not adequately consider the context of a July 2011 physician statement concerning the circumstances of the Veteran's multi-system organ failure at the time of his death.  She further contends that the May 2014 VA examination report did not consider the totality of the Veteran's medical conditions; specifically, she contends that the Veteran's service-connected heart condition impacted his heart's ability to withstand the effects of sepsis, and therefore contributed to his death directly or (at a minimum) to the hypertension and cardiopulmonary arrest that led to his death.  Additionally, she states that the Veteran's diabetes mellitus contributed to the Veteran's multi-organ failure by weakening his kidney function.  In support of this contention, the appellant has submitted research articles discussing a relationship between cardiovascular disease and kidney disease.

In light of the appellant's contentions, the Board finds that remand is warranted to obtain a medical opinion that further addresses the nature and etiology of the Veteran's cause of death.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The above reflects that there is a reasonable possibility that such assistance would aid in substantiating the claim.

Additionally, in September 2014, a VA clinical psychologist indicated it was outside of his scope of practice to opine on whether the Veteran's service-connected PTSD contributed to his death; the VA clinical psychologist indicated that the issue should be referred to a qualified medical provider instead.  Therefore, on remand, this issue should be addressed.


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriately qualified VA physician in internal medicine.  The complete claims file must be made available to the clinician and the clinician should indicate that the file was reviewed.  

Upon review of the claims file, the clinician is asked opine on whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's service-connected coronary artery disease, diabetes mellitus, and PTSD caused or contributed substantially or materially to the Veteran's death?

In responding to the above, the clinician should consider and discuss all pertinent medical evidence and provide complete rationale for all conclusions rendered.  

Further, the clinician should consider and comment on the appellant's November 2017 contentions that the Veteran's service-connected heart condition impacted his heart's ability to withstand the effects of sepsis and contributed to hypertension and cardiopulmonary arrest that led to his death; and that the Veteran's service-connected diabetes mellitus contributed to the Veteran's multi-system organ failure by weakening his kidney function.  The clinician should also consider appellant-submitted medical articles discussing a relationship between hypertension and PTSD; and a relationship between hypertension and renal disease, as well as the July 2011 physician statement concerning the circumstances of the Veteran's multi-system organ failure at the time of his death.

2.  Thereafter, readjudicate the claim.  If the claim remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


